FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       June 8, 2010
                    UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                 TENTH CIRCUIT                         Clerk of Court



ALVIN LESLIE DAVIS, JR.,

               Petitioner - Appellant,
                                                         No. 09-7114
          v.                                          (E.D. Oklahoma)
                                            (D.C. No. 6:06-CV-00525-FHS-KEW)
DAVID MILLER, Warden,

               Respondent - Appellee.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.


      This matter is before the court on Alvin Leslie Davis, Jr.’s implied request

for a certificate of appealability (“COA”). 1 Davis needs a COA so he can appeal

the district court’s denial of his 28 U.S.C. § 2254 petition. 28 U.S.C.

§ 2253(c)(1)(A). Because Davis has not “made a substantial showing of the



      1
       The district court did not address whether Davis was entitled to a COA.
Thus, pursuant to this Court’s General Order of October 1, 1996, COA is deemed
denied. United States v. Kennedy, 225 F.3d 1187, 1193 n.3 (10th Cir. 2000)
(“Under our Emergency General Order of October 1, 1996, we deem the district
court’s failure to issue a [COA] within thirty days after filing the notice of appeal
as a denial of the certificate.”). Davis has not requested a COA from this court.
Instead, he simply filed a brief addressing the merits of his habeas petition.
Nevertheless, his notice of appeal is deemed a request for a COA. Fed. R. App.
P. 22(b)(2).
denial of a constitutional right,” id. § 2253(c)(2), this court denies his request for

a COA and dismisses this appeal.

      An Oklahoma state jury convicted Davis of first degree malice aforethought

murder and sentenced him to life imprisonment without the possibility of parole.

After exhausting his state court remedies, Davis filed the instant § 2254 habeas

petition raising the following two claims: (1) his retrial following a mistrial

violated his constitutional right against double jeopardy; and (2) he was denied a

fundamentally fair trial when the trial court admonished defense counsel in front

of the jury. In an exceedingly thorough and well-stated opinion and order, the

federal district court denied Davis’s request for habeas relief.

      The granting of a COA is a jurisdictional prerequisite to Davis’s appeal

from the dismissal of his § 2254 petition. Miller-El v. Cockrell, 537 U.S. 322,

336 (2003). To be entitled to a COA, Davis must make “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the

requisite showing, he must demonstrate “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El, 537 U.S. at 336 (quotations

omitted). In evaluating whether Davis has satisfied his burden, this court

undertakes “a preliminary, though not definitive, consideration of the [legal]

framework” applicable to each of his claims. Id. at 338. Although Davis need

                                          -2-
not demonstrate his appeal will succeed to be entitled to a COA, he must “prove

something more than the absence of frivolity or the existence of mere good faith.”

Id.

      Having undertaken a review of Davis’s appellate brief, the district court’s

well-stated opinion and order, and the entire record before this court, we conclude

Davis is not entitled to a COA. In so concluding, this court has nothing to add to

the comprehensive analysis set out by the district court in its opinion and order.

Accordingly, this court DENIES Davis’s request for a COA and DISMISSES this

appeal.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-